Name: COMMISSION REGULATION (EEC) No 2593/93 of 21 September 1993 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy;  beverages and sugar;  economic analysis
 Date Published: nan

 No L 238/ 18 Official Journal of the European Communities 23 . 9 . 93 COMMISSION REGULATION (EEC) No 2593/93 of 21 September 1993 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff ('), as last amended by Regulation (EEC) No 1969/93 (2), and in particular Article 9 thereof, Whereas Regulation (EEC) No 2658/87 established a goods nomenclature, hereinafter called the 'combined nomenclature', to meet, at one and the same time, the requirements both of the Common Customs Tariff and of the external trade statistics of the Community ; Whereas to ensure the uniform application of the combined nomenclature rules must be laid down regar ­ ding the classification of vermouth and other wine of fresh grapes flavoured with plants or aromatic substances falling within CN code 2205 ; whereas flavoured wines may, inter alia, contain significant added quantities of liquids such as fruit juices, syrups and water and whereas it may therefore be difficult to distinguish them from mixtures of fermented beverages and non-alcoholic beverages falling within CN code 2206 ; whereas it would appear possible to distinguish between these two groups of products on the basis of their actual alcoholic strength by volume ; whereas it would appear appropriate to set the limit thereof at 7 % vol ; whereas an Additional note to that effect should be included in Chapter 22 of the combined nomenclature ; whereas Annex I to Regulation (EEC) No 2658/87 should be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Nomenclature Committee, HAS ADOPTED THIS REGULATION : Article 1 The following Additional note shall be inserted in Chapter 22 of the combined nomenclature annexed to Regulation (EEC) No 2658/87 : '5 . Only vermouth and other wine of fresh grapes flavoured with plants or aromatic substances having an actual alcoholic strength by volume of not less than 7 % vol shall be regarded as products falling within CN code 2205.' Article 2 Additional Notes 5 to 8 shall become Additional Notes 6 to 9, respectively. Article 3 This Regulation shall enter into force on the 21st day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 September 1993. For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 256, 7. 9 . 1987, p . 1 . 0 OJ No L 180, 23 . 7. 1993, p . 9 .